It having been reported to the Court that Wilmer D. Rekeweg, of Paulding, State of Ohio, has been disbarred from the practice of law in all of the courts of the State of Ohio by judgment of the Supreme Court of Ohio, duly entered on the 27th day of April, 1966, and this Court by order of February 13, 1967, having suspended the said Wilmer D. Rekeweg from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, who has filed a return thereto; now, upon consideration of the rule to show cause and the return aforesaid;
It is ordered that the said Wilmer D. Rekeweg be, and he is hereby, disbarred, and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.